Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 16 - 19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Carlos Galvez “Grid-Based Multi-Sensor Fusion for On-Road Obstacle Detection: Application to Autonomous Driving”, 2015 (further addressed as Galvez as provided on IDS).
Regarding claim 11, Galvez teaches:
placing obstacles having predefined dimensions and spatial positions in a surrounding field of the radar sensor system (The two large corner vectors, with RCS = 20 dBsm, are clearly detected in both cases, at roughly (x, y) = (40, 12) and (40, 22) in the map. There are also detections for the guardrail behind them(Page 45, Par 3))
generating, by the radar sensor system, radar measurement data (We propose a different approach, in which every radar beam has a weight associated to it (Page 44, Par 1))
and generating the inverse sensor model using the generated radar measurement data and the predefined dimensions and spatial positions of the obstacles (Inverse sensor model(Page 42, 5.3.1)  Therefore, every radar beam is modelled with two-dimensional Gaussian distributions in polar coordinate(Page 42, Inverse Sensor Model, Par 1))
the inverse sensor model assigning an occupancy probability to a cell of an occupancy grid as a function of predefined radar measurement data (The normalization factors ηe and ηo are required for the functions to be actual probability distributions. The function fe and fo represents the empty and occupied regions(Page 43, Par 1))
Regarding claim 12, Galvez teaches upon the generation of the radar measurement data, positions of the obstacles relative to the radar sensor system are modified, and radar measurement data are generated for the modified relative positions (Page 45, We have performed two experiments to validate this procedure. The first one contains just two corner vectors, as shown in Figure E.1. (Par 1) and In the second experiment, we analyzed the influence of the weighting when multiple objects were placed at the same azimuth angle (Par 2)).
Regarding claim 13, Galvez teaches wherein occupancy probabilities are assigned to cells of the occupancy grid based on the predefined dimensions and spatial positions of the obstacles, and are linked to the generated radar measurement data (Page 45, Fig 5.8 and Fig. 5.9, show different cells with various objects whose data is gathered by the radar)
Regarding claim 16, Galvez teaches wherein the further sensor systems including lidar sensors or vehicle cameras (First, infrared and ultrasonic sensors are fused at a signal level through an occupancy grid. A second level enhances the camera information with infrared and ultrasonic sensors. Finally, the third level fuses the results from the previous ones in a probabilistic way (Page 8, Par 3)).
Regarding claim 17, Galvez teaches wherein upon generation of the inverse sensor model, an operating range of the radar sensor system is considered, which is ascertained based on the generated (Similarly to what was done in Section 4.1.4, we establish a maximum and minimum level for the inverse sensor model… The motivation for this is that sensors are not fully reliable, and therefore they should not be able to state that a cell is occupied with too high probability just after one iteration. Instead, by limiting the maximum and minimum probability on the sensor models we require an object to be detected along a number of frames to gain enough confidence about the state of occupancy of the corresponding cell in the grid(Page46, Par 1)).
Regarding claim 18, Galvez teaches wherein the radar measurement data used to generate the inverse sensor model including radar cross sections and angle probabilities (However, a one-dimensional ray model of the radar is not accurate enough in this case, due to the large angular uncertainty, as can be seen in Table D.3. Therefore, every radar beam is modelled with two-dimensional Gaussian distributions in polar coordinates x = (ρ, θ), as follows (Page 42, Par 4)).
Regarding claim 19, Galvez teaches:
creating an inverse sensor model of the radar sensor system, the creating including placing obstacles having predefined dimensions and spatial positions in a surrounding field of the radar sensor system (The two large corner vectors, with RCS = 20 dBsm, are clearly detected in both cases, at roughly (x, y) = (40, 12) and (40, 22) in the map. There are also detections for the guardrail behind them(Page 45, Par 3))
generating, by the radar sensor system, radar measurement data, and generating the inverse sensor model using the generated radar measurement data and the predefined dimensions and spatial positions of the obstacles (Page 45, Fig 5.8 and Fig. 5.9, both figures show different objects being detected in predefined dimensions and spatial positions)
the inverse sensor model configured to assign an occupancy probability to a cell of an occupancy grid as a function of predefined radar measurement data (The normalization factors ηe and ηo are required for the functions to be actual probability distributions. The function fe and fo represents the empty and occupied regions(Page 43, Par 1))
generating additional radar measurement data with respect to the driving environment of the vehicle using the radar sensor system (Ground removal from Velodyne raw data. In the example, the ego-vehicle, at (x, y) = (0, 0) is driving on a highway(Page 37, Par 1, Fig 5.1 shows the vehicle driving and gathering data)
generating the occupancy grid, occupancy values for the cells of the occupancy grid being ascertained based on the inverse sensor model using the additional radar measurement data (Page 45, Fig 5.8 and Fig. 5.9, both figures show different objects being detected in predefined dimensions and spatial positions, the occupancy of grids is demonstrated as well)
detecting obstacles using the occupancy grid(Page 45, Fig 5.8 and Fig. 5.9, both figures show different objects being detected in predefined dimensions and spatial positions, the occupancy of grids is demonstrated as well)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14,15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlos Galvez “Grid-Based Multi-Sensor Fusion for On-Road Obstacle Detection: Application to Autonomous Driving”, 2015 (further addressed as Galvez).
Regarding claim 20, Galvez teaches:
(Galvez does not teach neural network in the same section)  that is configured to receive radar measurement data generated by radar sensor system and information related to predefined dimensions and spatial positions of the obstacles in a surrounding field of the radar sensor system (The computation of the radar sensor model is performed individually for each of the 64 measurements (beams) returned by the radar, and then fused together using the classical Bayesian or Dempster-Shafer combination formulas(Page 43, Par 2))
and  6a (Galvez does not teach neural network in the same section) configured to generate an inverse sensor modal for the radar sensor system using the received radar measurement data and the information on the predefined dimensions and spatial positions of the obstacles(The computation of the radar sensor model is performed individually for each of the 64 measurements (beams) returned by the radar, and then fused together using the classical Bayesian or Dempster-Shafer combination formulas(Page 43, Par 2))
the inverse sensor model assigning an occupancy probability to a cell of an occupancy grid as a function of predefined radar measurement data (The function fe and fo represents the empty and occupied regions, respectively, with the following parameters (Page 43, Par 1, eq 5.16)
however, the sensors are not synchronized with each other. In addition, the data does not come from the sensors at a perfectly fixed rate; instead, it has some fluctuations due to the sensor itself or the CAN/Ethernet networks that connect the sensors with the on-board computers (Page 58, Par 1).
Galvez teaches of sensor connects an interface that is later connected to a computer, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have an interface that is capable of gathering radar data and a computing device which can store and implement the inverse sensor model once the sufficient amount of data has been gathered. 
Regarding claim 14, Galvez teaches wherein the inverse sensor model is created using a (Galvez does not teach neural network in the same section), the radar measurement data and the occupancy probabilities linked to the generated radar measurement data being used as input data for the Galvez does not teach neural network in the same section) (Inverse sensor model(Page 42, 5.3.1)  Therefore, every radar beam is modelled with two-dimensional Gaussian distributions in polar coordinate(Page 42, Inverse Sensor Model, Par 1))
Galvez discloses neural network (Since the system should be robust to different scenarios. Machine Learning techniques (artificial neural networks, SVM and so on))
Galvez teaches that a system should be robust thus it would be obvious to someone of ordinary skill in the art before the effective filing date of the invention to combine the inverse sensor model and neural networks in order to create a robust system which can easily adapt to any new environments. 
Regarding claim 15, Galvez teaches wherein further sensor systems determine occupancy probabilities of the cells of the occupancy grid, which are used as additional input data of the Galvez does not teach neural network in the same section)( The most commonly used approach for obstacle detection in robotics is based on the occupancy grid (Page 9, Par 1))
Galvez discloses neural network (Since the system should be robust to different scenarios. Machine Learning techniques (artificial neural networks, SVM and so on))
Galvez teaches that a system should be robust thus it would be obvious to someone of ordinary skill in the art before the effective filing date of the invention to combine the inverse sensor model and neural networks in order to have a system that can also adapt based on different new situations the system encounters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648